


Exhibit 10.13

 

PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED ON A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

[***] CONFIDENTIAL TREATMENT REQUESTED. THE CONFIDENTIAL PORTIONS HAVE BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

FIFTH AMENDMENT

TO YAHOO! - INSWEB CORPORATION LICENSE AGREEMENT

 

 

This Fifth Amendment (the “Fifth Amendment”) is entered into as of September 30,
2002 (the “Fifth Amendment Effective Date”) between Yahoo! Inc., a Delaware
corporation (“Yahoo”), and InsWeb Corporation, a Delaware corporation
(“InsWeb”), and amends the License Agreement entered into between Yahoo and
InsWeb on February 12, 1998 (the “Agreement”).  Unless otherwise expressly
defined herein, all capitalized terms have the meanings set forth in the
Agreement.  Except as expressly amended herein, the Agreement shall remain in
full force and effect in accordance with its terms.

 

For good and valuable consideration, the parties hereby agree to amend the
Agreement as follows:

 

1.             Section 2.3(a) of the Agreement shall be replaced in its entirety
by the following:

 

“Through and including December 31, 2001, InsWeb shall be the exclusive merchant
included in the Yahoo Insurance Information Center that provides on-line
Insurance (excluding health insurance) quotation and transaction services with
those features provided by InsWeb.  Notwithstanding the foregoing, InsWeb
acknowledges that, subject to the terms of this Agreement, Yahoo may: (i)
include in the Insurance Information Center a directory of and links to other
insurance providers, and/or content or tools relating to Insurance; (ii)
integrate into the Insurance Information Center third party health Insurance
services, and/or Insurance services not available on the InsWeb Site; and (iii)
place banner and other advertisements and/or promotions from any source on any
of the Yahoo Properties (including the Yahoo Insurance Information Center). 
Yahoo agrees not to provide a direct link from the Yahoo Insurance Information
Center to a page where a merchant provides Insurance quotation or transaction
services with the features provided by InsWeb; provided that Yahoo shall not be
restricted from directly linking to the home page of any such merchant that
offers or provides such Insurance quotation and transaction services on other
pages of its web site.  In the event Yahoo enters into negotiations with any
third party pursuant to which additional insurance quotation related products or
services would be provided by such partner (“Service Partner”) in the Insurance
Information Center during the Second Renewal Term (“Additional Items”), Yahoo
will provide InsWeb with notification of the Additional Item(s) expected to be
added to the Insurance Information Center, and InsWeb will have ten (10)
business days in which to negotiate terms for an agreement under which such
products or services would be supplied by InsWeb.  Yahoo will consider any such
timely submitted proposal prior to entering into any definitive agreement with a
Service Partner regarding the provision of such services, but will be under no
further obligation with respect to additional negotiations or its ultimate
selection of or agreement with a Service Partner.

 

From January 1, 2002 through the end of the Term, InsWeb shall be the
non-exclusive merchant included in the Yahoo Insurance Information Center that
provides on-line Insurance (excluding health insurance) quotation and
transaction services with those

 

 

 

--------------------------------------------------------------------------------


 

features provided by InsWeb; provided that after October 1, 2002 Yahoo shall not
integrate on the Yahoo Insurance Information Center the insurance quotation and
transaction services of more than four (4) merchants (InsWeb being one of the
four).”

 

2.             During the Fourth Renewal Term, Section 4.1 of the Agreement
(“Slotting Fee”) shall be replaced in its entirety by the following:

 

“4.1. Slotting Fee.  In consideration of Yahoo’s performance and obligations as
set forth herein, InsWeb will pay Yahoo a total slotting fee equal to four
hundred thousand dollars [***].  Such fee shall be paid to Yahoo on the dates
set forth below.

 

Payment

 

                           Date

 

 

 

[***]

 

Upon signing the Fifth Amendment

[***]

 

January 1, 2003

[***]

 

April 1, 2003

[***]

 

July 1, 2003”

 

3.             Section 4.2 is amended to continue to apply through the Fourth
Renewal Term and any additional Renewal Terms.

 

4.             Section 8.1 of the Agreement is amended by extending the
Agreement for a Fourth Renewal Term commencing on October 1, 2002 and ending on
September 30, 2003.

 

5.             On the Fifth Amendment Effective Date, InsWeb will execute a
Yahoo! Advertising Insertion Order (“Insertion Order”) in the amount of [***]. 
Pursuant to the Insertion Order, Yahoo will deliver at least [***] emails,
valued at [***] cpm, using content provided by InsWeb, such content being
subject to Yahoo’s final approval. From time to time, Yahoo and InsWeb may
mutually agree to substitute other promotions for some or all of the emails.

 

6.             Except as modified by this Fifth Amendment, the Agreement,
including any amendments or addenda thereto, shall remain in full force and
effect.

 

 

AGREED:

 

 

 

 

 

 

 

 

 

 

 

 

 

Yahoo! Inc.

 

 

INSWEB CORPORATION

 

 

 

 

 

 

 

 

 

By:

/s/  NATHAN RICHARDSON

 

By:

/s/  KIRAN RASARETNAM

 

 

 

 

 

 

 

 

 

Print Name:

Nathan Richardson

 

Print Name:

Kiran Rasaretnam

 

 

 

 

 

 

 

 

 

Title:

GM

 

Title:

SVP, Finance

 

 

 

 

 

 

 

 

 

Date:

9/30/02

 

Date:

9/30/02

 

 

 

 

 

[***] CONFIDENTIAL TREATMENT REQUESTED. THE CONFIDENTIAL PORTIONS HAVE BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

 

 

 

--------------------------------------------------------------------------------

